United States Securities and Exchange Commission Washington, D. C. 20549 Form 10-Q x Quarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended September 30, 2013 or o Transition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Transition Period From to Commission File Number 33-92894 ALY ENERGY SERVICES, INC. Delaware 75-2440201 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Riverway, Suite 920 Houston, TX (Address of Principal Executive Offices) (Zip Code) (713)-333-4000 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yeso Nox Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $0.001 Par Value – 74,297,047 shares as of November 14, 2013. INDEX ALY ENERGY SERVICES, INC. Part I. Financial Information Item 1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statement of Operations 4 Condensed Consolidated Statement of Stockholders’ Equity 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II. Other Information Item 1. Exhibits 22 Signatures 23 2 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except shares and per share data) September 30, December 31, (Unaudited) Assets Current Assets Cash and Cash Equivalents $ $ Accounts Receivable, net of allowance for doubtful accounts of $13 and $13, respectively Inventory 45 - Deferred Tax Benefit - Prepaid Expenses and Other Current Assets Total Current Assets Property and Equipment, Net Intangible Assets, Net Goodwill Deferred Loan Costs, Net Deferred Tax Benefit - Long-Term - Other Assets 17 - Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts Payable $ $ Accrued Expenses Accounts Payable - Affiliates - Deferred Income Taxes Current Portion of Long-Term Debt Total Current Liabilities Long-Term Debt, Net of Current Portion Deferred Income Taxes Other Long-Term Liabilities - Total Liabilities Commitments and Contingencies (See Note 5) Series A Preferred Stock, $0.01 par value, 4,000,000 shares authorized, 4,000,000 and 2,000,000 shares issued and outstanding, respectively Stockholders' Equity Common Stock, $0.001 par value, 100,000,000 shares authorized, 74,297,047 and 67,967,763 shares issued and outstanding, respectively 76 68 Treasury Stock, At Cost (2 ) - Additional Paid-In-Capital Retained Earnings Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ALY ENERGY SERVICES, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS (in thousands, except shares and per share data) Successor Predecessor Successor Predecessor Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Cost of Revenue Gross Profit Selling, General and Administrative Expenses Operating Income Interest Expense, Net - 12 Other Expense/(Income) - ) (3
